UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 14-1342


AMAN THAKUR,

                 Petitioner,

          v.

LORETTA E. LYNCH, Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 12, 2015                    Decided:    June 19, 2015


Before KEENAN    and   DIAZ,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Petition granted and remanded by unpublished per curiam opinion.


Aman Thakur, Petitioner Pro Se. Stefanie A. Svoren-Jay, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Aman Thakur, a native and citizen of India, petitions for

review of an order of the Board of Immigration Appeals (“Board”)

dismissing his appeal from the immigration judge’s removal order

and denying his motion to remand.                  Upon review, we grant the

petition    for      review     and    remand     to    the   Board    for     further

proceedings     in    light     of    the   Supreme     Court’s     recent    decision

in Mellouli v. Lynch, __ S. Ct. __, 2015 WL 2464047 (June 1,

2015).     We dispense with oral argument because the facts and

legal    contentions      are    adequately       presented    in     the    materials

before   this     court   and    argument       would   not   aid    the    decisional

process.



                                                 PETITION GRANTED AND REMANDED




                                            2